Joseph M. Marbly appeals a district court judgment that dismissed his civil action filed, inter aha, under the doctrine enunciated in Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 397, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971). In addition, Marbly appeals a post-judgment district court order that denied his motion for a judgment on the pleadings as moot. These cases have been referred to a panel of the court pursuant to Rule 34(j)(1), Rules of the Sixth Circuit. Upon examination, this panel unanimously agrees that oral argument is not needed. See Fed. R.App. P. 34(a).
Marbly filed his complaint in the district court alleging that the defendant Internal Revenue Service (IRS) agents harassed him and kept him under constant electronic surveillance after he filed employment discrimination complaints and lawsuits involving his job with the IRS. Plaintiff named the defendants in unspecified capacities and sought compensatory and punitive damages totaling $100,000,000. The district court entered an order enjoining plaintiff from filing any further vexatious lawsuits because plaintiff had filed numerous other lawsuits in an effort to relitigate these matters. Plaintiff filed a timely notice of appeal, and this court affirmed the district court’s order on appeal. Marbly v. Kay, No. 00-1530, 2000 WL 1827783 (6th Cir. Dec. 8, 2000).
In addition, plaintiff filed a supplemental complaint, and defendants moved to dismiss the complaint. Plaintiff responded in opposition to defendants’ motion, and the district court scheduled a hearing on the motion. Plaintiff did not appear at the hearing, but subsequently filed a motion for judgment on the pleadings. The district court granted defendants’ motion and dismissed the complaint. Plaintiff filed a notice of appeal taken from the district court’s judgment, docketed in this court as Case No. 00-2370. Also, the district court entered an order declaring moot plaintiffs motion for judgment on the pleadings. Plaintiff filed a notice of appeal taken from the district court’s order, which was docketed in this court as Case No. 00-2445.
On appeal, plaintiff contends that: (1) he did not receive notice of the district court hearing; (2) his claims are not barred on grounds of res judicata or otherwise; and (3) he submitted ample evidence in support of his claims to the district court to war*255rant a judgment on the pleadings. Defendants respond that the district court properly: (1) dismissed plaintiffs complaint; and (2) declared moot plaintiffs motion for judgment on the pleadings.
Upon consideration, we affirm the district court’s judgment and order for the reasons stated by the district court. Essentially, plaintiffs complaint is barred by res judicata insofar as plaintiff seeks to assert claims that were or which could have been previously litigated against the IRS. See J.Z.G. Resources, Inc. v. Shelby Ins. Co., 84 F.3d 211, 214 (6th Cir.1996). Moreover, plaintiffs claims are vague and conclusory. See Ana Leon T. v. Fed. Reserve Bank, 823 F.2d 928, 930 (6th Cir.1987). Further, the district court properly denied plaintiffs motion for a judgment on the pleadings under the circumstances of this case.
Accordingly, the district court’s judgment and order are affirmed. See Rule 34(j)(2)(C), Rules of the Sixth Circuit.